DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheeler et al. (US 2007/017274 A1).
Regarding claim 1, Wheeler et al., herein Wheeler, discloses a system (5; fig. 1) for minimizing a crest in a multi-tone drive signal in a vibratory meter (10), said system (5) comprising: a drive signal generator (20) configured to generate the multi-tone drive signal for the vibratory meter (meter electronics 20 generates a multi-sine drive signal for flow meter 10; ¶ [0056]); a drive signal detector (105, 105’) configured to: receive the multi-tone drive signal (sensors 105 and 105’ j, to minimize the maximum amplitude values of the multi-sine signal, therefore, the maximum amplitude values must be determined and compared; ¶ [0054]).
Regarding claims 2 and 3, Wheeler discloses wherein the drive signal detector (105, 105’) is further configured to determine which of the first maximum amplitude value and the second maximum amplitude value (peak values) is a minimal crest amplitude based on the comparison (to minimize the Crest Factor, the maximum peak values of each phase must be compared; ¶ [0054]); wherein the drive signal detector (105, 105’) is further configured to determine which of the first phase and the second phase is associated with the minimal crest amplitude (to minimize the Crest Factor with respect to each phase angle Φj, the phase angle associated with the minimal crest amplitude must be determined; ¶ [0054]).
Regarding claims 4-6, Wheeler discloses wherein the drive signal detector (105, 105’) is further configured to compare the first maximum amplitude and the second maximum amplitude (peak values) at two or more different carrier frequencies of the component (the peak values of at least two different carrier frequencies fj are determined; ¶ [0054]); wherein the drive signal detector (105, 105’) is further configured to determine a third maximum amplitude (peak value) of the multi-tone drive signal (multi-sine signal) having the component at a third phase Equation 21 and the number of peak values with respect to phase angles Φj would be determined from the resulting multi-sine signal, including one resulting in third and fourth peak values; ¶ [0054]); wherein the drive signal generator (105, 105’) is further configured to generate the multi-tone drive signal (multi-sine signal) comprising a drive tone and at least one additional component having a phase at one of the first phase and the second phase (the multi-sine signal comprises a drive tone and at least another component at a phase angle Φj; ¶ [0054]).
Regarding method claims 7-12, the method steps therein are met by the operation of Wheeler as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852